DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 18 are pending; claims 11-15 are withdrawn.
This action is Final.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 “; and” of the bio-signal sensing patch should be removed”, the “, and” prior to “an external patch” limitation should be “; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has amended the claims to recite the features “a monitoring patch comprising a short range receiver configured to only receive the data during a first approach to the bio-signal sensing patch, the monitoring patch configured to: periodically turn on and turn off power of the monitoring patch at predetermined intervals so that when the monitoring patch is attached to the skin in a proximity of the bio-signal sensing patch, the short range receiver receives the data from the bio-signal sensing patch at the predetermined interval” (emphasis added) which renders the claim indefinite. The issue here is that the claim sets forth a clause of data reception to ONLY be at first approach. It is not clear what defines first approach as it appears to be the period of time when the two devices come near enough for initial communication, but it is not clear when such “first approach” ceases to be a controlling factor but reasonably would be the time when the devices become static in relationship. Yet then the claims set forth a second conditional data reception dependent on turning on and off power periodically to the monitoring patch at predefined intervals, but these intervals do not seem to be in the umbrella of “first approach” as they are contingent upon the intended use of skin attachment which is a static arrangement. Thus, based on the clause of “only” it is unclear how the second periodic clause can simultaneously exist as this is not during first approach. This is critical, because the combined concepts is what applicant argues forms the novelty of the invention, but as explained both cannot be present in the same system with the functions claimed because data is “only” received “during first approach” as claimed. As the metes and bounds of the claim are unclear the claims are rendered indefinite. A broadest reasonably interpretation is taken in view of art of record that the approach function and periodic function can both be present for data transfer as opposed to only during first approach, but an In re Steele position could have also been taken. 
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339).
Regarding claim 1, Thomas teaches a bio-signal monitoring device comprising: 
a bio-signal sensing patch configured to detect bio-signals and to store the detected bio-signals as data (see entire document, especially Figure 2, [0067] patch device, [0083]-[0084], [0161]), the bio-signal sensing patch comprising a sensor configured to be inserted into a skin of a user and configured to detect the bio-signals to be output as data (see entire document, especially [0008], [0050]); 
a monitoring patch comprising a short range receiver configured to only receive the data during a first approach to the bio- signal sensing patch (see entire document, especially [0079]-[0081] data processing module, receives data in proximity by communication and meets the capability claimed: “In one aspect, the on-body patch device 211 and the data processing module 260 may be positioned on the skin surface of the user or the patient within the predetermined distance of each other (for example, within approximately 5 inches or less) such that the communication between the on-body patch device 211 and the data processing module 260 is maintained”, reasonably reads on the RFID technology communication protocol which is a taught configuration for data transfer: see [0108]-[0109]. [0083] As further shown in FIG. 2, the data processing module 260 in one aspect may be configured to transmit the stored data received from the on-body patch device 211 to the reader device/receiver unit 220 when communication between the data processing module 260 and the reader device/receiver unit 220 is established. Additionally, the device is capable of multiple protocols which appears to be applicant amendments to the claims, see [0076] In a further embodiment, the reader device/receiver unit 220 may be user configurable between multiple modes, such that the user may choose whether the communication between the reader device/receiver unit 220 and on-body patch device 211 is performed automatically or requires a user activation and/or confirmation. Lastly, applicant admission from instant specification paragraph 73 is that this “only” limitation is an inherent feature to the NFC technology, which the NFC usage of RFID technology is discussed in paragraph 126 “Accordingly, in aspects of the present disclosure, loop antenna configurations are provided for a passive glucose sensor and a low power glucose reader device/receiver unit at Ultra High Frequency (UHF) frequency bands, providing an on-demand glucose data acquisition system that includes the reader device/receiver unit which is configured to generate a strong near electromagnetic field to power the passive glucose sensor”. [0036]-[0037] receiver unit), the monitoring patch further configured to: 
removably attach to skin of a user in a proximity of the bio-signal sensing patch (see entire document, especially [0080] The data processing module 260 in one embodiment may be configured to communicate with the on-body patch device 211 in a similar manner as the reader device/receiver unit 220 and may include communication components such as antenna, power supply and memory, among others, for example, to allow provision of RF power to the on-body patch device 211 or to request or prompt the on-body patch device 211 to send the current analyte related data and optionally other stored analyte related data. The data processing module 260 may be configured to interact with the on-body patch device 211 in a similar manner as the reader device/receiver unit 220 such that the data processing module 260 may be positioned within a predetermined distance from the on-body patch device 211 for communication with the on-body patch device 211. [0081] In one aspect, the on-body patch device 211 and the data processing module 260 may be positioned on the skin surface of the user or the patient within the predetermined distance of each other (for example, within approximately 5 inches or less) such that the communication between the on-body patch device 211 and the data processing module 260 is maintained. In a further aspect, the housing of the data processing module 260 may be configured to couple to or cooperate with the housing of the on-body patch device 211 such that the two devices are combined or integrated as a single assembly and positioned on the skin surface.); and 
an external device configured to receive the data received by the monitoring patch in real time (see entire document, especially Figure 2 remote terminal, [0008], [0010], [0034], [0035], [0051]-[0052], [0068], [0084]). 
While Thomas does teach functions of periodic data communications ([0082]-[0083]), the limitations of periodically turn on and turn off power of the monitoring patch at predetermined intervals so that when the monitoring patch is attached to the skin in a proximity of the bio-signal sensing patch, the short range receiver receives the data from the bio-signal sensing patch at the predetermined intervals is not directly taught.
Behzadi teaches a related system for measuring bio-parameters, including analytes (see [0234]), and includes multiple devices in a system configuration where a sensing component is in contact with an external local component, which is in contact with a remote component (see Figure 83), and teaches the functional limitations of the monitoring patch further configured to periodically turn on and turn off power of the monitoring patch at predetermined intervals so that when the monitoring patch is attached to the skin in a proximity of the bio-signal sensing patch, the short range receiver receives the data from the bio-signal sensing patch at the predetermined intervals (see [0217] In practice, the receiver may "wake up" periodically, and at low energy consumption, to perform a "sniff function" via, for example, a sniff circuit. For the purpose of the present application, the term "sniff function" generally refers to a short, low-power function to determine if a transmitter is present. If a transmitter signal is detected by the sniff function, the device may transition to a higher power communication decode mode. If a transmitter signal is not present, the receiver may return, e.g., immediately return, to sleep mode. In this manner, energy is conserved during relatively long periods when a transmitter signal is not present, while high-power capabilities remain available for efficient decode mode operations during the relatively few periods when a transmit signal is present. Several modes, and combination thereof, may be available for operating the sniff circuit. By matching the needs of a particular system to the sniff circuit configuration, an optimized system may be achieved. [0231] As stated earlier, for each receiver state, the high power functional block may be cycled between active and inactive states accordingly. Also, for each receiver state, various receiver elements (such as circuit blocks, power domains within processor, etc.) of a receiver may be configured to independently cycle from on and off by the power supply module. Therefore, the receiver may have different configurations for each state to achieve power efficiency. [0244]-[0251]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a periodic wake-up function of a receiver structure to turn on and off in order to conserve power when the receiver is not near a biological sensor unit not transmitting data.
Regarding claim 2, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the bio-signal sensing patch further comprises a memory configured to store the data output from the sensor (see entire document, especially [0035], [0068], [0080], [0103]), and a short range communicator configured to transmit the data stored in the memory (see entire document, especially [0066], [0068], [0083]). 
Regarding claim 3, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the bio-signal sensing patch further comprises: a sensor supporter supporting the sensor and configured to be in contact with the skin (see entire document, especially Figures 10A-C, [0019]-[0021]; [0130]-[0133]); a control circuitry disposed on the sensor supporter and configured to control the memory to store the data output from the sensor (see entire document, especially Figures 10A-C, [0019]-[0021]; [0103], [0130]-[0133]); and a power supplier disposed on the sensor supporter and configured to supply power to the sensor, the memory, and the control circuitry (see entire document, especially [0121]).
Regarding claim 5, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator comprises a near field communication (NFC) antenna (see entire document, especially [0007], [0066], [0069], [0081], [0102], [0107], [0109], [0126]-[0127]).
Regarding claim 6, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the monitoring patch further comprises a transmitter to transmit the received data to the external device (see entire document, especially Figure 2 functions of either 220 or 260 as data from 211 to 270 via each, see also [0066], [0083]).
Regarding claim 7, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range receiver comprises a near field communication (NFC) antenna (see entire document, especially Figure 2, [0066], [0080], [0083], [0099], [0126]-[0127]).
Regarding claim 8, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the transmitter comprises one of Bluetooth, wifi, and zigbee (see entire document, especially Figure 2, [0066], [0083]).
Regarding claim 9, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the monitoring patch comprises: a transmission memory configured to store the data transmitted from the bio-signal sensing patch (see entire document, especially [0069], [0079]-[0085]); a transmission control circuitry configured to control the short range receiver, the transmitter, and the transmission memory (see entire document, especially [0079]-[0085]); a power supplier configured to supply power to the transmission memory, the transmitter, and the transmission control circuitry (see entire document, especially [0080]); and a substrate on which the transmission memory, the short range receiver, the transmitter the transmission control circuitry, and the power supplier are disposed (see entire document, especially [0079] stand-alone device including a housing which includes the underlying material thereof reasonably reads on substrate where all elements are disposed, [0081], [0085] known electronics on boards in listed devices such as phones; in the alternative, usage of a substrate board to include electrical components of such a monitoring patch is well-known in the art for regular circuitry design arrangements, OFFICIAL NOTICE- As this was not timely traversed, such is now considered applicant admission).
Regarding claim 10, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the monitoring patch further comprises a display configured to display the data (see entire document, especially [0087], [0085]).
Regarding claim 16, the limitations are met by Thomas in view of Behzadi, where the combination teaches wherein the monitoring patch further comprises transmission control circuitry configured to perform the periodic turning on and turning off power is performed by a transmission control circuitry of the monitoring patch (see Thomas entire document, especially [0079]-[0085]; see Behzadi  [0217], [0231], [0244]-[0251]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a periodic wake-up function of a receiver structure to turn on and off in order to conserve power when the receiver is not near a biological sensor unit not transmitting data.
Regarding claim 18, the limitations are met by Thomas in view of Behzadi, where Thomas teaches wherein the short range communicator is disposed substantially along a periphery of the bio-signal sensing patch (see entire document, especially Figure 8A, 11, [0125], [0127], [0135], [0166], [0179]-[0181]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339) as applied to claim 2 above, and further in view of Pushpala et al. (Pushpala, US 2014/0275897).
Regarding claim 4, the limitations are met by Thomas in view of Behzadi, except the limitation of wherein the sensor comprises a micro needle array is not directly taught. 
Pushpala teaches a related system for measuring analytes or other physiological signals, and includes a sensor patch with an array of microneedle filaments for sensing one or more features (see entire document, especially Figures 1A-1B, [0020]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known transdermal electrode for another microneedle array transdermal sensor in order to measure analytes, and includes the ability to measure more than one analyte through such array.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) in view of Behzadi et al. (Behzadi, US 2016/0106339) as applied to claim 1 above, and further in view of Stivoric et al. (Stivoric, US 2005/0245839).
Regarding claim 17, Thomas teaches wherein  the bio-signal sensing patch further comprises a power supply of a batter power (see entire document, especially [0121], [0135] ), however, a film type battery is not directly taught.
Stivoric teaches a related/relevant biological sensing system that employs body worn sensing patches/modules (see Figure 1-6), and teaches that film battery type is an obvious variant to a coin type battery (see [0131] Battery 135 can any one of a coin cell, a paper battery, plastic film battery, capacitor, RFID component, solar or other similar device, as would be apparent to those skilled in the art.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious substitution of one known battery type for another to obtain predictable results of providing power to a sensing patch component in order to measure biological metrics.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed  4/26/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims. However, new objections have been raised.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive in view of the updated rejections necessitated by the amendments to the claims. Specifically, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the updated rejection, Thomas indeed teaches the system capabilities being claimed with regard to the “only” limitations. As discussed in the 112 section, the meaning of this feature with the remaining limitations is unclear, and the claims are interpreted that the “only” reads on the pinging nature of the RFID communication technology which is clearly taught by Thomas. Additionally, Thomas indeed teaches the concept of the monitoring patch periodically communicating information with a bio-signal sensing patch, what Thomas does not teach is the concept of sleeping or power off and on in between as is taught by Behzadi teachings as explained in the rejection. As explained in the rejection such motivation for such modification is power conservation. The rejections are respectfully maintained.
Applicant’s request for rejoinder has been fully considered, but is premature as no claims are in condition for allowance.

Conclusion                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791